Citation Nr: 0624372	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
the service-connected bilateral tinnitus.  


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The Board observes that the VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
currently included in the veteran's claims file does not 
include his signature.  

In April 2004, the Board contacted the veteran and informed 
him that, if he was seeking representation, he would need to 
complete the enclosed VA Form 21-22.  

Otherwise, if the veteran did not respond, his case would be 
processed without representation.  No response has been 
received from the veteran to date, and the Board will thus 
proceed with his appeal.  


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is assigned a single 
disability evaluation.  


CONCLUSION OF LAW

The claim for a separate 10 percent disability ratings for 
the service-connected bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.87 including Diagnostic Code 
6260 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that he is entitled to separate 
10 percent disability ratings for tinnitus because he has 
tinnitus in both ears.  


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of VCAA, which are now codified at 
38 C.F.R. § 3.159.  

The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in March 2001, after 
enactment of VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for the service-connected bilateral tinnitus.  As explained 
in further detail hereinbelow, however, evidence of a 
bilateral disability would not change the outcome of the 
appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  


Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  

In a June 1987 rating decision, the RO granted service 
connection for tinnitus and assigned a single 10 percent 
rating for this disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.  

The Board is aware that, in Smith v. Nicholson, 19 Vet. App. 
63, 75 (2005), the Court held that, with regard to tinnitus, 
38 C.F.R. § 4.25(b) allows for a separate evaluation for each 
service-connected disability arising from a single disease, 
unless otherwise provided.  

The Court's Smith decision, however, has since been reversed 
by the Federal Circuit to the extent that the Court had held 
that Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

In Smith v. Nicholson, Fed. Cir. No. 05-7168 (June 19, 2006), 
the Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  

The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual evaluations were required.  Id.  

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran must be rejected.  For these 
reasons, the Board finds that the arguments of the veteran 
are without merit, and the claim for a separate 10 percent 
disability evaluation for the service-connected bilateral 
tinnitus must be denied by operation of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  



ORDER

The claim for a separate 10 percent disability evaluations 
for the service-connected bilateral tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


